BALISOK & KAUFMAN, PLLC
251 Troy Avenue
Brooklyn, New York 11213
Phone: (718) 928-9607
Fax: (718) 534-9747
Proposed Attorneys for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

        JUAN ALFARO DESIGN, INC,                              Chapter 11

                                                              Case No. 19-42177-cec
                                    Debtor.
----------------------------------------------------------X

   NOTICE OF OMNIBUS MOTION OF DEBTOR FOR ENTRY OF ORDER (I)
AUTHORIZING DEBTOR TO REJECT UNEXPIRED LEASE OF NONRESIDENTIAL
        REAL PROPERTY AND (II) GRANTING RELATED RELIEF


        PLEASE TAKE NOTICE that, upon the annexed motion of Joseph Y. Balisok, Esq.,

attorney for Juan Alfaro Design, Inc, (“Debtor”), the annexed exhibits, and Debtor’s affirmation

in support, a motion will be made before the Honorable Carla E. Craig, Courtroom 3529, at the

United States Bankruptcy Court for the Eastern District of New York, at the Conrad B.

Duberstein Courthouse, 271-C Cadman Plaza East, Brooklyn, NY 11201, on June 11, 2019 at

3:00 p.m., for the entry of an order to set a deadline for authorizing debtor to reject unexpired

lease of nonresidential real property and granting related relief.


        Your rights may be affected. You should read these papers carefully and discuss

them with your attorney, if you have one in this bankruptcy case. (If you do not have an

attorney, you may wish to consult one.)


        If you do not want the court to enter an Order granting any of the relief herein requested,
or if you want the court to consider your views on the motion, then on or before June 9, 2019, you

or your attorney must:


   1. File with the court a written request for a hearing or, if the court requires a written
      response, an answer, explaining your position, at:

                                 United States Bankruptcy Court
                                  Eastern District of New York
                               271-C Cadman Plaza East, Ste 1595
                                  Brooklyn, New York 11201

   2. If you mail your response to the court for filing, you must mail it early enough so the
      court will receive it on or before the date stated above; You must also send a copy to:

                                    Balisok & Kaufman, PLLC
                                         251 Troy Avenue
                                       Brooklyn, NY 11213

   3. Attend the hearing scheduled to be held on June 11, 2019 at 3:00 p.m. in the United
       States Bankruptcy Court, located at 271-C Cadman Plaza East, Courtroom 3529,
       Brooklyn, New York 11201; and

   4. Take any and all other steps required to oppose a motion under local rule or court order.

   If you or your attorney do not take these steps, the court may decide that you do not oppose

the relief sought in the motion and may enter an order granting that relief.

Dated: Brooklyn, New York                     /s/ Joseph   Y Balisok
       May 22, 2019                           Joseph Y. Balisok
                                              BALISOK & KAUFMAN, PLLC
                                              251 Troy Avenue
                                              Brooklyn, NY 11213
                                              Telephone: (718) 928-9607
                                              Facsimile: (718) 534-9747
                                              joseph@lawbalisok.com
UNITED STATES BANKRUPTCY COURT                                          HEARING DATE: June 11, 2019
EASTERN DISTRICT OF NEW YORK                                            HEARING TIME: 3:00 p.m. (EST)
----------------------------------------------------------X
In re:                                                                  Chapter 11

         JUAN ALFARO DESIGN, INC.,                                      Case No. 19-42177-cec

                                    Debtor.
----------------------------------------------------------X

    OMNIBUS MOTION OF DEBTOR FOR ENTRY OF ORDER (I) AUTHORIZING
     DEBTOR TO REJECT UNEXPIRED LEASE OF NONRESIDENTIAL REAL
             PROPERTY AND (II) GRANTING RELATED RELIEF

         Juan Alfaro Design, Inc., as debtor and debtor in possession in the above-captioned

chapter 11 case (the “Debtor”), respectfully represents as follows in support of this motion (the

“Motion”):

                                               Relief Requested

         1.       By this Motion, the Debtor requests, pursuant to sections 365 and 554(a) of title

11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code1”), and Rules

6006 and 6007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), entry

of an order (i) authorizing the Debtor to reject the lease of the manufacturing space located at

183 King Street, Brooklyn, New York (the “Fabrication Space Lease”), effective nunc pro tunc

to the Commencement Date (as defined herein), and (ii) granting related relief.

         2.       A proposed form of order granting the relief requested herein is annexed hereto as

Exhibit A (the “Proposed Order”). A schedule identifying and describing the Manufacturing

Space Lease (as defined herein) is annexed to the Proposed Order as Schedule 1.


1
  The facts and circumstances supporting the relief requested herein are set forth in the First Day Declaration (as
defined herein). Capitalized terms used but not defined herein shall have the respective meanings ascribed to such
terms in the First Day Declaration.
                                           Jurisdiction

       3.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Pursuant to Rule 9072-1(a)

of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the Eastern District of New York (the “Local Rules”), the Debtor consents to the entry of a

final order by the Court in connection with this Motion to the extent it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments consistent with

Article III of the United States Constitution. Venue is proper before the Court pursuant to 28

U.S.C. §§ 1408 and 1409.

                                           Background

       4.      On April 10, 2019 (the “Commencement Date”), the Debtor commenced with

this Court a voluntary case under chapter 11 of the Bankruptcy Code. The Debtor is authorized

to continue to operate its business and manage its property as debtor in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.             No trustee, examiner, or statutory

committee of creditors has been appointed in this chapter 11 case.

       5.      Additional information regarding the Debtor’s business, capital structure,

and the circumstances leading to the commencement of this chapter 11 case is set forth in the

Declaration of Juan Alfaro in Support of Debtor’s Chapter 11 Petitions and First Day Relief (the

“First Day Declaration”), filed April 16, 2019. (Doc#16)

                                            The Lease

       6.      As part of its ongoing restructuring efforts, the Debtor is engaging in a

comprehensive review and analysis of its lease portfolio. By this Motion, the Debtor, in its

reasonable business judgment, seeks to reject the Manufacturing Space Lease. The Debtor seeks
authority to reject the Manufacturing Space Lease nunc pro tunc to the Commencement Date.

          7.       After carefully evaluating the earnings, occupancy costs, and capital - and

business - planning variables surrounding the Manufacturing Space, the Debtor concluded that

the Manufacturing Space does not meet the requisite performance criteria to rationalize its

continued operation. Given the rents and the current market conditions in connection with the

Manufacturing Space, the Debtor has concluded, in consultation with its advisors, that the Lease

is not marketable and is unlikely to generate any value for the Debtor’s estate.      As such, the

Debtor has determined, in the exercise of its business judgment, that it is in the best interests of

its estate to seek authority to reject the Lease. Rejecting the lease will allow the Debtor to avoid

the accrual of unnecessary administrative expenses with no foreseeable benefits to the Debtor’s

estate.

                                Relief Requested Should Be Granted

A.        Rejection of the Lease Reflects the Debtor’s Sound Business Judgment

          8.       Section 365(a) of the Bankruptcy Code provides that a debtor, “subject to the

court’s approval, may assume or reject any . . . executory contract or unexpired lease of the

debtor.”       11 U.S.C. § 365(a).   The purpose behind section 365(a) is “to permit the trustee or

debtor-in-possession to use valuable property of the estate and to renounce title to and abandon

burdensome property.” In re Republic Airways Holdings Inc., 547 B.R. 578, 582 (Bankr.

S.D.N.Y. 2016) (quoting Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures

Corp.), 4 F.3d 1095, 1098 (2d Cir. 1993)); see also In re Exide Techs., 607 F.3d 957, 967 (3d

Cir. 2010) (“Courts may use § 365 to free a [debtor] from burdensome duties that hinder its

reorganization”); In re Bildisco, 465 U.S.        513, 528 (1984) (“[T]he authority to reject an

executory contract is vital to the basic purpose to a Chapter 11 reorganization, because rejection
can release the debtor’s estate from burdensome obligations that can impede a successful

reorganization.”).

       9.      The standard applied by courts to determine whether the assumption or rejection

of an unexpired nonresidential lease should be authorized is the “business judgment” test, which

requires a debtor to have determined that the requested assumption or rejection would be

beneficial to its estate. See Grp. of Institutional Inv’rs, Inc. v. Chi., Milwaukee, St. Paul & Pac.

R.R., 318 U.S. 523, 550 (1943) (noting that “the question whether a lease should be rejected

. . . is one of business judgment”); In re Bildisco, 682 F.2d 72, 79 (3d Cir. 1982), aff’d, 465 U.S.

513 (“The usual test for rejection of an executory contract is simply whether rejection would

benefit the estate, the ‘business judgment’ test.”); accord In re HQ Glob. Holdings, Inc., 290

B.R. 507, 511 (Bankr. D. Del. 2003).

       10.     In applying the business judgment standard, bankruptcy courts give deference to a

debtor’s decision to assume or reject leases. See e.g., Sharon Steel Corp. v. Nat’l Fuel Gas

Distrib. Corp., 872 F.2d 36, 39–40 (3d Cir. 1989) (affirming the rejection of a service agreement

as a sound exercise of the debtor’s business judgment when the bankruptcy court found that such

rejection would benefit the debtors’ estate); In re Trans World Airlines, Inc., 261 B.R. 103, 121

(Bankr. D. Del. 2001) (“[A] debtor’s decision to reject an executory contract must be summarily

affirmed unless it is the product of bad faith, or whim or caprice.”).

       11.     Rejection of the Lease is well within the Debtor’s business judgment and will

serve the best interests of its estate. The Debtor seeks authority to reject the Lease to avoid the

incurrence of any additional, unnecessary expenses related to the Lease and the maintenance of

the Manufacturing Space.        The Debtor has concluded that the cost of maintaining the

Manufacturing Space outweighs any revenues that the Manufacturing Space currently generate
or are likely to generate in the future.

        12.     After evaluation and analysis, the Debtor, with the assistance of its advisors, has

determined, in the exercise of its sound business judgment, that there is no net benefit that is

likely to be realized from the Debtor’s continued efforts to retain the Lease and that there is little,

if any, likelihood that the Debtor will be able to realize value from the Lease. Accordingly, the

Debtor has concluded that rejection of the Lease is in the best interest of the Debtor’s estate, its

creditors, and other parties in interest.

B.      Rejection of the Manufacturing Space Lease as of the Commencement Date Is
        Appropriate

        13.     Authorizing the rejection of the Manufacturing Space Lease nunc pro tunc to the

Commencement Date is consistent with prior rulings of courts in this and other circuits, which

have held that a bankruptcy court may authorize the retroactive rejection of a nonresidential lease

if the balance of the equities favors such retroactive rejection. See In re Chi-Chi’s, Inc., 305 B.R.

396, 399 (Bankr. D. Del. 2004) (acknowledging that a bankruptcy court may approve a rejection

retroactive to the date the motion is filed after balancing the equities in the particular case); In re

Fleming Cos., 304 B.R. 85, 96 (Bankr. D. Del. 2003) (stating that rejection has been allowed

nunc pro tunc to the date of the motion or the date the premises were surrendered); see also

Thinking Machs. Corp. v. Mellon Fin. Servs. Corp. (In re Thinking Machs. Corp.), 67 F.3d 1021,

1028 (1st Cir. 1995) (finding that, in the context of rejections of executory contracts,

“bankruptcy courts may enter retroactive orders of approval, and should do so when the balance

of equities preponderates in favor of such remediation”). Courts recently have authorized debtors

to reject unexpired nonresidential leases nunc pro tunc to the date that the debtors filed their

petitions for bankruptcy protection. See, e.g., In re Mac Acquisition LLC, Ch. 11 Case No. 17-

12224 (MFW) (Bankr. D. Del. Nov. 13, 2017); In re Marsh Supermarkets Holding, LLC, Ch. 11
Case 17-11066 (BLS) (Bankr. D. Del. May 7, 2017); In re Ltd. Stores Co., Ch. 11 Case No. 17-

10124 (KJC) (Bankr. D. Del. Jan. 30, 2017).

       14.     In this instance, the balance of the equities favors approval of the rejection of the

Manufacturing Space Lease as of the Commencement Date. Rejection of the Manufacturing

Space Lease nunc pro tunc to the Commencement Date will allow the Debtor to avoid the

unnecessary economic burden of paying rent for the Manufacturing Space — which was recently

abandoned — on an administrative expense basis. Furthermore, the counterparties to the Vacant

Fabrication Space Lease will not be prejudiced by such retroactive rejection because the Debtor

recently surrendered the respective property to the applicable landlord. Accordingly, the equities

weigh in favor of retroactive rejection.

                                      Reservation of Rights

       15.     Nothing contained herein is intended or shall be construed as (i) an admission as

to the validity of any claim against the Debtor; (ii) a waiver of the Debtor’s or any appropriate

party in interest’s rights to dispute the amount of, basis for, or validity of any claim against the

Debtor; (iii) a waiver of any claims or causes of action which may exist against any creditor or

interest holder; or (iv) an approval, assumption, or adoption of any agreement, contract,

lease, program, or policy between the Debtor and any third party under section 365 of the

Bankruptcy Code.

                               Bankruptcy Rules 6004(a) and (h)

       16.     To implement the foregoing successfully, the Debtor requests that the Court find

that notice of the Motion is adequate under Bankruptcy Rule 6004(a) under the circumstances,

and waive the fourteen (14) day stay of an order authorizing the use, sale, or lease of property

under Bankruptcy Rule 6004(h). As explained above, the relief requested herein is necessary to
avoid immediate and irreparable harm to the Debtor. Accordingly, ample cause exists to justify

finding that the notice requirements under Bankruptcy Rule 6004(a) have been satisfied and to

grant a waiver of the fourteen (14) day stay imposed by Bankruptcy Rule 6004(h), to the extent

such notice requirements and such stay apply.

                                              Notice

         17.   Notice of this Motion will be provided to (i) the Office of the United States

Trustee for the Eastern District of New York; (ii) the holders of the thirty (30) largest unsecured

claims against the Debtor; (iii) the Internal Revenue Service; (iv) the landlord under the Leases;

(v) any party known to assert an ownership interest in, or that has filed a UCC-1 statement

against, personal property located at the leased premises for each Lease; and (vi) any party that

has requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”).

         18.   While Bankruptcy Rule 6007 requires the Debtor to serve a motion to abandon

property on, among others, all of the Debtor’s creditors, Local Rule 2002-1(b) abrogates that

rule. Accordingly, the Debtor respectfully submits that no further notice is required. No

previous request for the relief sought herein has been made by the Debtor to this or any other

court.



                           [remainder of page intentionally left blank]
         WHEREFORE the Debtor respectfully requests entry of the Proposed Order granting the

relief requested herein and such other and further relief as the Court may deem just and

appropriate.

Dated:         May 22, 2019
               Brooklyn, New York




                                    /s/ Joseph Y. Balisok
                                    BALISOK & KAUFMAN, PLLC
                                    251 Troy Avenue
                                    Brooklyn, New York 11213
                                    Phone: (718) 928-9607
                                    Fax: (718) 534-9747
                                    Proposed Attorneys for the Debtor and Debtor in
                                    Possession
  Exhibit A

Proposed Order
2
1




    UNITED STATES BANKRUPTCY COURT
    EASTERN DISTRICT OF NEW YORK
    ----------------------------------------------------------X
    In re:                                                                          Chapter 11

    JUAN ALFARO DESIGN, INC.,                                                       Case No. 19-42177-cec

                                        Debtor.
    ----------------------------------------------------------X

           ORDER (I) AUTHORIZING DEBTOR TO REJECT UNEXPIRED LEASE OF
                         NONRESIDENTIAL REAL PROPERTY
                          (II) GRANTING RELATED RELIEF

            Upon the motion (the “Motion2”) of Juan Alfaro Design, Inc., as debtor and debtor in

    possession in the above-captioned chapter 11 case (the “Debtor”), for entry of an order (i)

    authorizing the Debtor to reject the Manufacturing Space Lease, effective nunc pro tunc to the

    Commencement Date, and (ii) granting related relief, all as more fully set forth in the Motion;

    and the Court having jurisdiction to consider the Motion and the relief requested therein

    pursuant to 28 U.S.C. §§ 157(a)–(b) and 1334(b); and consideration of the Motion and the

    requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

    before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

    Motion having been provided to the Notice Parties, and it appearing that no other or further

    notice need be provided; and this Court having held a hearing to consider the relief requested in

    the Motion (the “Hearing”); and upon the First Day Declaration; and the Court having

    determined that the legal and factual bases set forth in the Motion establish just cause for the

    relief granted herein; and it appearing that the relief requested in the Motion is in the best

    interests of the Debtor, its estate, creditors, and all parties in interest; and upon all of the

    2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Motion.
2
1




    proceedings had before the Court and after due deliberation and sufficient cause appearing

    therefor,

            IT IS HEREBY ORDERED THAT

            1.      The Motion is granted to the extent set forth herein.

            2.      Pursuant to section 365 of the Bankruptcy Code, the Manufacturing Space Lease

    identified on    Schedule 1 attached hereto is hereby rejected nunc pro tunc to the

    Commencement Date.

            3.      The Debtor does not waive any claims that they may have against any

    counterparty to the Lease, whether or not such claims arise under, are related to the rejection of,

    or are independent of the Lease.

            4.      Nothing herein shall prejudice the rights of the Debtor to argue that the Lease was

    terminated prior to the Commencement Date; that any claim for damages arising from the

    rejection of the Lease is limited to the remedies available under any applicable termination

    provision of such Lease; or that any such claim is an obligation of a third party and not that of

    the Debtor or its estate.

            5.      Nothing in the Motion or this Order shall be deemed or construed as an approval

    of an assumption of any lease, sublease, or contract pursuant to section 365 of the Bankruptcy

    Code.

            6.      Notwithstanding anything to the contrary in this Order, any authorization herein

    shall be subject to the applicable requirements (if any) imposed on the Debtor under any order(s)

    of this Court approving any postpetition secured debtor-in-possession financing (any such order,

    a “DIP Order”), including, without limitation, any budget in connection therewith. In the event

    of any conflict between the terms of this Order and a DIP Order, the terms of the applicable DIP
2
1




    Order shall control (solely to the extent of such conflict).

             7.    Notwithstanding entry of this Order, nothing herein shall create, nor is intended to

    create, any rights in favor of, or enhance the status of any claim held by, any party.

             8.    Under the circumstances of these chapter 11 cases, notice of the Motion is

    adequate under Bankruptcy Rule 6004(a).

             9.    Notwithstanding Bankruptcy Rule 6004(h), this Final Order shall be immediately

    effective and enforceable upon its entry.

             10.   Any proofs of claim for damages in connection with the rejection of the Lease, if

    any, shall be filed on or before the later of (a) the claims bar date established by the Court in

    these chapter 11 cases, if any, and (b) thirty (30) days after entry of this Order.

             11.   The Debtor is authorized to take all action necessary to effectuate the relief

    granted in this Order.

             12.   The Court shall retain jurisdiction to hear and determine all matters arising from

    or related to the implementation, interpretation, and/or enforcement of this Order.




    NO OBJECTION:


    /s/
    By:
    Title:

                                                           Hon. Carla E. Craig
                                                           U.S. Chief Bankruptcy Judge
2
1




                                       Schedule 1

                  Schedule of Manufacturing Space Lease to Be Rejected

    COUNTERPARTY-LANDLORD
         AND ADDRESS      DEBTOR                          PROPERTY ADDRESS

          150 Sullivan Street
      C/o Steven Balasiano, Esq.                 183 King Street, Brooklyn, New York, 11231
      Balasiano & Assoc., PLLC     Juan Alfaro
     6701 Bay Parkway, 3rd Floor     Design,
        Brooklyn, NY 11204             Inc.
2
1




    UNITED STATES BANKRUPTCY COURT
    EASTERN DISTRICT OF NEW YORK
    ----------------------------------------------------------X
    In re:

            JUAN ALFARO DESIGN, INC,                                   Chapter 11

                                                                       Case No. 19-42177-cec
                                                 Debtor.
    ----------------------------------------------------------X

                                         CERTIFICATE OF SERVICE

    STATE OF NEW YORK                  )
                                       ) ss: Brooklyn
    COUNTY OF KINGS                    )

            I, Joseph Y. Balisok, hereby declare, under penalty of perjury under the laws of the
    United States of America, and pursuant to 28 U.S.C. § 1746, that on Wednesday, May 22, 2019,
    I caused to be served a copy of 1. Notice of Omnibus Motion of Debtor for Entry of Order (i)
    authorizing debtor to reject unexpired lease of nonresidential real property and (ii) granting
    related relief, 2. Omnibus Motion of Debtor for Entry of Order (i) authorizing debtor to reject
    unexpired lease of nonresidential real property and (ii) granting related relief, 3. Order (i)
    authorizing debtor to reject unexpired lease of nonresidential real property (ii) granting related
    relief, 4) Exhibit A and Schedule 1, by regular mail upon each of the parties listed on the
    “Service-List” below by depositing true copies of same in sealed envelopes, with postage pre-
    paid thereon, in an official depository of the United States Postal Service within the Borough of
    Brooklyn, in the City and State of New York.

    Dated: Brooklyn, New York                            Respectfully submitted,
           May 22, 2019
                                                         /s/ Joseph Y. Balisok
                                                         Joseph Y. Balisok
                                                         Balisok & Kaufman, PLLC
                                                         251 Troy Avenue
                                                         Brooklyn, NY 11213
                                                         Tel. No. (718) 928-9607
                                                         Fax No. (718) 534-9747
                                                         Email: joseph@lawbalisok.com
2
1




                                          Service List


    Rachel Wolf, Esq.
    Office of the United States Trustee
    201 Varick Street, Suite 1006
    New York, NY 10014

    150 Sullivan Street Realty, LLC
    C/O HARVEY M GREENE ESQ
    150 Sullivan St
    Brooklyn, NY 11231-1113

    Better Accounting Solutions
    1650 Eastern Pkwy
    Brooklyn, NY 11233-4804

    Century Waste Services, LLC
    623 Dowd Ave
    Elizabeth, NJ 07201-2125

    Chase Business
    270 Park Ave
    New York, NY 10017-2014

    Con Edison
    12 Gold St
    Brooklyn, NY 11201

    Financial Pacific Leasing
    3455 S 344th Way
    Auburn, WA 98001-9560

    Forward Financing
    100 Summer St # 1175
    Boston, MA 02110-2106

    Funding Circle
    747 Front St Fl 4
    San Francisco, CA 94111-1922
2
1




    Kabbage, Inc.
    130 W 25th St Fl 8
    New York, NY 10001-7473

    Lease Corporation of America
    3150 Livernois Rd Ste 300
    Troy, MI 48083-5000

    Liberty Industrial Gases and Welding Supplies
    600 Smith St
    Brooklyn, NY 11231-2116

    M. Ludvik Engineering PC
    55 Washington St Ste 555
    Brooklyn, NY 11201-1089

    MCRL
    162 Industrial Blvd Ste 2A
    Hanson, MA 02341-1538

    NATIONWIDE Insurance & Financial Service
    7111 Northern Blvd
    Jackson Heights, NY 11372-1046

    Partners Capital Investment Group
    1330 Avenue of the Americas Fl 22
    New York, NY 10019-5494

    Penn Stainless Products, Inc.
    190 Kelly Rd
    Quakertown, PA 18951-4208

    Scottrade Bank Equipment Finance
    Scottrade Bank
    700 Maryville Centre Dr
    Saint Louis, MO 63141-5824

    Swift Capital
    3505 Silverside Rd
2
1




    Wilmington, DE 19810-4905

    TCF Equipment Finance
    11100 Wayzata Blvd Ste 801
    Minnetonka, MN 55305-5503

    Virtua Computers
    112 W 34th St Fl 18
    New York, NY 10120-0001

    Wells Fargo Forklift Lease
    420 Montgomery St
    San Francisco, CA 94104-1207

    Yarde Metals
    999 Motor Pkwy
    Hauppage, NY 11788
